FILED
                            NOT FOR PUBLICATION                              JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN ROBERT SLOAN,                             No. 08-16568

               Petitioner - Appellant,           D.C. No. 1:05-cv-01467-AWI

  v.

ROSANNE CAMPBELL, Warden,                        MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Steven Robert Sloan appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The issues certified for appeal were whether the district court correctly

determined the filing date of Sloan’s federal habeas petition under the prison

mailbox rule and whether it correctly concluded that the habeas petition was

untimely. The district court properly weighed the evidence concerning the filing

date of Sloan’s federal habeas petition and did not err in concluding that the

petition was untimely. See 28 U.S.C. § 2244(d)(1); Houston v. Lack, 487 U.S. 266,

275-76 (1988); see also Huizar v. Carey, 273 F.3d 1220, 1224 (9th Cir. 2001)

(prison’s log of outgoing mail provides “strong evidence” of the date a petitioner

handed over his habeas petition to prison officials for mailing to the district court).

      We construe Sloan’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

      AFFIRMED.




                                           2                                      08-16568